EXHIBIT 10.20

          


_________________

STOCKHOLDERS AGREEMENT

NORTEK HOLDINGS, INC. DATED
AS OF JANUARY 9, 2003

_________________

TABLE OF CONTENTS


 

Page


ARTICLE I


RESTRICTIONS ON TRANSFER OF COMPANY STOCK . . . . . . . . . . . .

2

  1.1     General Restriction on Transfer by Stockholders . . . . . . . . . . .
. .

2

  1.2      Permitted Transferees . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

2


ARTICLE II


RIGHTS OF MANAGEMENT TO SELL . . . . . . . . . . . . . . . . . . . . . . . . . .
.

5

  2.1      Management Stockholders' Right to Sell . . . . . . . . . . . . . . .
. . . .

5

  2.2      Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

5

  2.3      Payment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

6

  2.4      Termination of Right to Sell . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

6

  2.5      Postponement, etc . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

6

ARTICLE III


PURCHASES BY THE COMPANY . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . .

7

  3.1      Right to Purchase Shares from Management Stockholders . . . . .

7

  3.2      Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

8

  3.3      Payment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

8

  3.4      Postponement, etc . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

8


ARTICLE IV


PURCHASE PRICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

9

  4.1      Fair Market Value . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

9

            (a)      Appraisal . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

9

            (b)      Fair Market Value . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

9

            (c)     Notice to Stockholders . . . . . . . . . . . . . . . . . . .
. . . . . . .

10

            (d)     Withdrawal of Exercise Following Appraisal . . . . . . . . .

10

  4.2      Carrying Value . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

10

  4.3      Certain Defined Terms . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

11

            (a)     Cause . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

11

            (b)     Good Reason . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

11

            (c)     Disability . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .

12


ARTICLE V


PROHIBITION ON PURCHASES . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .

13

  5.1     Prohibited Purchases . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

13


ARTICLE VI


SALES TO THIRD PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .

15

  6.1      General . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . .. . . . . .

15

  6.2      Intentionally Omitted. . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

15

  6.3      Agreements to Be Bound . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

15

  6.4      Involuntary Transfers . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

15

  6.5      Tag and Drag Along Rights . . . . . . . . . . .. . . . . . . . . . .
. . . . . . .

16

            (a)     Tag-Along Rights . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

16

            (b)     Drag-Along Rights . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

19

            (c)     Attorney Fees . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

23


ARTICLE VII


REGISTRATION RIGHTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

23

  7.1      Registration Rights . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

23


ARTICLE VIII


DOCUMENTS AND BOARD OF DIRECTORS . . . . . . . . . . . . . . . . . . . . . . . .
.

23

  8.1      Charter Documents . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

23

  8.2      Board of Directors . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

23


ARTICLE IX


TERMINATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

28

  9.1      Cessation of Ownership of Company Stock . . . . . . . . . . . . . . .
.

28

  9.2      Other Termination Events . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

28


ARTICLE X


MISCELLANEOUS PROVISIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .

29

  10.1      Stock Certificate Legend . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

29

  10.2     Option Plan

29

  10.3      New Management Stockholders . . . . . . . . . . . . . . . . . . . .
. . . . .

29

  10.4      Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .

30

  10.5     Certain Transactions . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

30

  10.6      No Other Arrangements or Agreements . . . . . . . . . . . . . . . .
. . .

30

  10.7      Amendment and Modification . . . . . . . . . . . . . . . . . . . . .
. . . . . .

31

  10.8      Assignment . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .

31

  10.9      Recapitalizations, Exchanges, etc. Affecting the Company Stock

32

  10.10     Transfer of Company Stock . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .

32

  10.11     Further Assurances . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

33

  10.12     Governing Law . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

33

  10.13    Invalidity of Provision

33

  10.14     Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .

33

  10.15    Headings; Execution in Counterparts . . . . . . . . . . . . . . . . .
. . . .

34

  10.16    Entire Agreement; Effect on Certain Other Agreements . . . . . . .

34

  10.17    Injunctive Relief . . . . . . . . . . . . . . . . . . . .

35

  10.18    Attorneys' Fees . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . .

35

  10.19    Third Party Beneficiaries . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .

35

  10.20    Sales to Competitors . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

35

  10.21    Improper Transfer . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

36

  10.22    Third Party Investors . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

36

  10.23    Persons . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .

36

  10.24    Options . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

36

  10.25    Freeman . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .

36

  10.26    Other Agreements . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

37

  10.27    Company Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .

37


STOCKHOLDERS AGREEMENT


          STOCKHOLDERS AGREEMENT, dated as of January 9, 2003, among Nortek
Holdings, Inc., a Delaware corporation (the "Company"), Nortek, Inc., a Delaware
corporation ("Nortek"), Kelso Investment Associates VI, L.P., a Delaware limited
liability partnership ("KIA VI"), KEP VI, LLC, a Delaware limited liability
company ("KEP VI"), Kelso Nortek Investors, LLC, a Delaware limited liability
company ("Kelso Nortek Investors"), Third Party Investors (as defined in Section
10.22 herein) and the stockholders and optionholders of the Company listed in
the Schedule of Management Stockholders attached hereto (such management
stockholders and optionholders, together with any persons who become parties to
this Agreement pursuant to Sections 10.2 and 10.3 of this Agreement and each of
their respective permitted transferees who agree to be bound by the terms of
this Agreement in accordance with Sections 1.2(b) and 6.3 hereof, are referred
to herein, collectively, as the "Management Stockholders"). Such Schedule shall
be updated from time to time to include each Management Stockholder who becomes
a party to this Agreement after the date hereof. KEP VI, KIA VI and Kelso Nortek
Investors, together with their affiliates and transferees, in each case, to the
extent they own stock of the Company, are hereinafter referred to collectively
as the "Kelso Group" and the Kelso Group, the Third Party Investors and the
Management Stockholders are hereinafter referred to collectively as the
"Stockholders".


          WHEREAS, the Company, Nortek, Inc., a Delaware corporation and a
direct wholly owned subsidiary of the Company ("Nortek"), and K Holdings, Inc.,
a Delaware corporation, entered into an Agreement and Plan of Recapitalization
dated as of June 20, 2002 (the "Recapitalization Agreement"), pursuant to which
the parties agreed, upon the terms and subject to the conditions set forth
therein, to consummate the Transactions (as defined therein);


          WHEREAS, after the consummation of the Transactions on the date hereof
(the "Closing"), the Company shall have (i) shares of class A common stock, par
value $1.00 per share, of the Company (the "Common Stock") issued and
outstanding, all of which such shares of Common Stock will be owned by Third
Party Investors and Management Stockholders and (ii) shares of series B
convertible preference stock, par value $1.00 per share, of the Company (the
"Series B Preference Stock," and, together with the Common Stock, the "Company
Stock") issued and outstanding, of which all of such shares will be owned by the
Kelso Group; and


          WHEREAS, the Stockholders believe it to be in their respective best
interests and in the best interests of the Company that they enter into this
Agreement providing for certain rights and restrictions with respect to the
shares of Company Stock owned by them or their permitted transferees.


          NOW, THEREFORE, in consideration of the mutual covenants and
obligations set forth in this Agreement, the parties hereto agree as follows:


ARTICLE I

RESTRICTIONS ON TRANSFER
OF COMPANY STOCK.

          1.1   General Restriction on Transfer by Stockholders. (a) Prior to
the closing of a bona fide public offering pursuant to an effective registration
statement, other than a registration statement on Form S-4 or S-8 or any
successor forms and other than a registration statement registering the sale of
shares of Common Stock only to employees of the Company (a "Registration"),
under the Securities Act of 1933 (the "Act"), filed after the Closing that
covers shares of Common Stock (an "IPO"), no shares of Company Stock now or
hereafter owned by any Stockholder or any interest therein may, directly or
indirectly, be sold, assigned, mortgaged, transferred, pledged, hypothecated or
otherwise disposed of or transferred (collectively "Transferred"), except for
(i) Transfers pursuant to Section 1.2 to the applicable transferees specified
therein (a "Permitted Transferee"), (ii) sales of shares of Company Stock to the
Company or to members of the Kelso Group, or to their designees pursuant to
Article II or III, (iii) Transfers by any member of the Kelso Group to any
Person of shares of Company Stock, provided that such Transfers shall comply
with Article VI to the extent expressly provided therein or (iv) Transfers by
any other Stockholder contemplated by and in accordance with Article VI hereof.


          (b) The period of time from the date of this Agreement until the
consummation of an IPO shall hereinafter be referred to as the "Restricted
Period".


          1.2     Permitted Transferees. (a) Subject to paragraph (b) of this
Section 1.2:


 

          (i) Subject to Section 6.5(a), the members of the Kelso Group may
Transfer any shares of Company Stock or any interest therein or their rights to
subscribe for the same to any of their affiliates (as defined in Section
1.2(c));


 

          (ii) any Management Stockholder may Transfer any shares of Company
Stock or any interest therein or his rights to subscribe for the same, if any,
(A) to a trust, partnership, limited liability company or corporation the
beneficiaries, partners, members or stockholders of which are such Management
Stockholder, his spouse, parents, members of his immediate family or his lineal
descendants, provided that the foregoing shall be subject to the limitation that
the Company's Board of Directors (the "Board") acting in good faith does not
conclude that such Transfer together with all other Transfers made after the
Closing could result in or create a "significant risk" that the Company may
become subject to, or after any Registration will continue by reason thereof to
be subject to, the informational requirements of the Securities Exchange Act of
1934, as amended (the "Exchange Act") or the registration requirements of the
Investment Company Act of 1940 (the "40 Act") and provided, further that a
Management Stockholder shall give advance notice to the Company in the event of
any Transfer to any permitted transferee set forth in this clause (A), (B) in
case of his death, by will, by transfer in trust or by the laws of intestate
succession to executors, trustees, administrators, testamentary trustees,
legatees or beneficiaries, or (C) with the prior written consent of the Board
and the Kelso Group, to any transferee; and


 

          (iii) any Third Party Investor may Transfer any shares of Company
Stock or any interest therein or its rights to subscribe for the same to any of
its affiliates (as defined in Section 1.2(c));


In addition to the foregoing, any transferee of a Stockholder described above
may Transfer shares of Company Stock back to such Stockholder or to another
Permitted Transferee of such Stockholder. For the purposes of this Section 1.2,
a "significant risk", as referred to above, shall be deemed to arise when the
number of "holders of record" (as determined in accordance with the Exchange Act
and the rules and regulations thereunder or the registration requirements of the
40 Act) is greater than 80% of the number of "holders of record" that would
cause the application or continued application of the informational requirements
of the Exchange Act under the then existing circumstances.


          (b) Any Transfer of shares of Company Stock made pursuant to paragraph
(a) of this Section 1.2 to a Permitted Transferee shall be permitted and shall
be effective only if such Permitted Transferee shall agree in writing to be
bound by the terms and conditions of this Agreement in the same manner and
capacity as its transferor, unless such Permitted Transferee is already a
Stockholder, pursuant to an instrument of assumption reasonably satisfactory in
form and substance to the Company and the Kelso Group.


          (c) An "affiliate" of, or a person "affiliated" with, a specified
person, is a person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified. In addition, in the case of any member of the Kelso Group,
the term "affiliate" shall be deemed to include, without limitation, (1) any
partner of such member of the Kelso Group or (2) any limited partner of any
blind investment fund organized by or at the direction of the Kelso Group
(collectively, the "Kelso Funds") or (3) any director, officer, partner or
employee of Kelso & Company, L.P. ("Kelso") or any of its affiliates (excluding
any limited partner of the Kelso Funds), any individual retirement account of
any such partner, director, officer or employee, any family member of any such
partner, director, officer or employee, or any trust or family partnership for
the benefit of any such partner, director, officer or employee or family member
thereof. In the case of the Third Party Investors, affiliate shall be deemed to
include any partner or member of such Person or any director, officer or
employee of such Person, any individual retirement account of any such partner,
director, officer or employee, any family member of any such partner, director,
officer or employee or any trust or family partnership for the benefit of any
such partner, director, officer or employee or family member thereof. For
purposes of Section 6.5(a) hereof, Permitted Transferees shall exclude (i) any
Person specified in clause (2) above (other than any such person who is also
described in clause (3) above), except with respect to a Transfer for value
involving a liquidation of a Kelso Fund or a redemption, in whole or in part, of
a limited partner's interest in a Kelso Fund, (ii) any Kelso Fund other than KIA
VI or KEP VI and (iii) the Company or any of its subsidiaries.


          (d) Any action to be taken under this Agreement by members of the
Kelso Group may be taken on their behalf by the members of the Kelso Group
holding a majority of the Company Stock held by the Kelso Group in the aggregate
or by such other person as is designated by such majority holders to act on
behalf of the Kelso Group.


ARTICLE II

RIGHTS OF MANAGEMENT TO SELL

          2.1     Management Stockholders' Right to Sell. Subject to the
provisions of this Article II and Article V, each Management Stockholder (other
than as set forth on Exhibit B hereto) shall have the right to sell to the
Company, and the Company shall have the obligation to purchase (or, in the event
that such purchase is not made by the Company, members of the Kelso Group (or
their designee(s), which designees shall become parties hereto in accordance
with the terms hereof) shall have the option, but not the obligation, within 10
days of such failure to purchase by the Company, to purchase) from such
Management Stockholder, all, but not less than all, of such Management
Stockholder's shares of Company Stock:


          (a) at the fair market value of such shares, as determined pursuant to
Section 4.1 ("Fair Market Value") if the employment of such Management
Stockholder with the Company and all subsidiaries thereof is terminated as a
result of (i) the retirement of such Management Stockholder upon or after
reaching the age of 65 or, if different, the Company's normal retirement age
("Retirement"), (ii) the death or Disability (as defined in Section 4.3) of such
Management Stockholder, (iii) the termination by the Company of such employment
of such Management Stockholder without Cause (as defined in Section 4.3), or
(iv) the resignation of such Management Stockholder for Good Reason (as defined
in Section 4.3); and


          (b) at the lesser of (i) the Fair Market Value of such shares, and
(ii) the Carrying Value (as defined in Section 4.2) of such shares if such
Management Stockholder's employment with the Company and all subsidiaries
thereof is terminated as a result of the resignation of such Management
Stockholder without Good Reason; provided, however that no Management
Stockholder shall have the right to sell such Management Stockholder's shares to
the Company in the circumstances specified in this clause (b) unless such
Management Stockholder is party to an employment agreement with the Company that
expressly provides for the right to sell such shares to the Company in such
circumstances.


          2.2     Notice. If any Management Stockholder intends to sell shares
of Company Stock pursuant to Section 2.1, he (or his estate, as the case may be)
shall give the Company and the Kelso Group notice of such intention not more
than 30 days or, in the case of a termination under clause (ii) of Section
2.1(a), 90 days, after the occurrence of the event giving rise to such
Management Stockholder's right to sell his shares of Company Stock and shall
therein specify the number of shares of Company Stock such Management
Stockholder owns and, subject to Section 2.3, is selling to the Company.


          2.3     Payment. (a) Subject to Article V and Section 2.5, payment for
shares of Company Stock sold by a Management Stockholder pursuant to Section 2.1
shall be made on the date that is the 15th business day following the date of
the determination of Fair Market Value pursuant to Section 4.1 or the
determination of Carrying Value pursuant to Section 4.2, as applicable.


          (b) Any payments based on Fair Market Value required to be made by the
Company under this Section 2.3 shall accrue interest at 6% simple interest per
annum from the date of the exercise of the right to sell set forth in this
Article II (or in the case of shares acquired upon the exercise of employee
stock options, which shares have been held for less than six months from the
exercise of such options and are sold pursuant to clause (i), (iii) or (iv) of
Section 2.1(a) (the "Delayed Sale Shares"), from the six-month anniversary of
such exercise of such options (such date, the "Delayed Sale Share Anniversary"))
to the date the Company (or the Kelso Group or their designee(s)) makes such
payments.


          2.4     Termination of Right to Sell. A Management Stockholder's right
to sell to the Company and the Company's obligation to purchase such Management
Stockholder's shares of Company Stock pursuant to Section 2.1 shall terminate on
the closing of an IPO.


          2.5     Postponement, etc. The date of payment and closing of any
purchase and sale under this Article II may be postponed to the extent necessary
to permit such purchase and sale under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the regulations promulgated thereunder
(the "HSR Act"). No party shall be required to consummate any purchase and sale
under this Article II until such time as such transaction would not cause such
party to violate applicable law, other than violations which would not have a
direct or indirect material adverse effect on such party. Notwithstanding
anything to the contrary in this Article II, in no event shall any sale of
Delayed Sale Shares occur prior to the Delayed Sale Share Anniversary; provided,
that in the event that Delayed Sale Shares are to be sold, then (x) the Company
(or the members of the Kelso Group, or their designee(s), which designees shall
become parties hereto in accordance with the terms hereof), as the case may be)
will, at its option, either delay the purchase of all shares held by such
Management Stockholder or delay only the purchase of the Delayed Sale Shares,
until a date that shall not be earlier than the Delayed Sale Share Anniversary
and (y) if pursuant to the foregoing clause (x) the purchase of all shares held
by such Management Stockholder is delayed, then notwithstanding Section 2.3(b)
above, no interest shall accrue prior to the Delayed Sale Share Anniversary with
respect to any shares held by such Management Stockholder.


ARTICLE III

PURCHASES BY THE COMPANY

          3.1     Right to Purchase Shares from Management Stockholders. Subject
to all provisions of this Article III, the Company shall have the right to
purchase (and, if the Company does not exercise such right by giving notice
within the 45-day period referred to in Section 3.2, the members of the Kelso
Group (or their designee(s), which designees shall become parties hereto in
accordance with the terms hereof) shall have the right by giving notice not
later than the end of the succeeding 10-day period to purchase) from a
Management Stockholder (other than as set forth on Exhibit B hereto), and such
Management Stockholder shall have the obligation to sell to the Company (or the
members of the Kelso Group or their designee(s) if such right is exercised by
the Kelso Group or their designee(s)), all, but not less than all, of such
Management Stockholder's shares of Company Stock:


          (a) at the Fair Market Value of such shares if such Management
Stockholder's employment with the Company and all subsidiaries thereof is
terminated as a result of (i) the termination by the Company of such employment
without Cause, (ii) the resignation of such Management Stockholder for Good
Reason, (iii) the Retirement of such Management Stockholder, or (iv) the death
or Disability of such Management Stockholder;


          (b) at the lesser of (i) the Fair Market Value of such shares, and
(ii) the Carrying Value of such shares if such Management Stockholder's
employment with the Company and all subsidiaries thereof is terminated as a
result of the resignation of such Management Stockholder without Good Reason;
and


          (c) at the lesser of the Fair Market Value and Carrying Value of such
shares, if such Management Stockholder's employment with the Company and all
subsidiaries thereof is terminated as a result of the termination by the Company
of such employment with Cause.


          3.2     Notice. If the Company desires to purchase shares of Company
Stock from a Management Stockholder pursuant to Section 3.1, it shall notify
such Management Stockholder (or his estate, as the case may be) not more than 45
days after the occurrence of the event giving rise to the Company's right to
acquire such Management Stockholder's shares of Company Stock. If the Company
does not deliver such notice within such 45-day period and the members of the
Kelso Group (or their designee(s)) desires to purchase such shares, then the
members of the Kelso Group (or their designee(s)) shall notify such Management
Stockholder (or his estate, as the case may be) not later than the end of the
succeeding 10-day period.


          3.3     Payment. (a) Subject to Section 3.4 and Article V, payment for
shares of Company Stock purchased pursuant to Section 3.1 shall be made on the
date that is the 15th business day following the date of the determination of
Fair Market Value pursuant to Section 4.1 or the determination of Carrying Value
pursuant to Section 4.2, as applicable.


          (b) Any payments based on Fair Market Value required to be made by the
Company under this Section 3.3 shall accrue interest at 6% simple interest per
annum on the amounts not paid from the date of the exercise of the right to
purchase set forth in this Article III (or in the case of shares acquired upon
the exercise of employee stock options, which shares have been held for less
than six months from the exercise of such options and are purchased pursuant to
clause (i), (ii) or (iii) of Section 3.1(a) (the "Delayed Purchase Shares"),
from the six-month anniversary of such exercise of such options (such date, the
"Delayed Purchase Share Anniversary")) to the date the Company (or the members
of the Kelso Group or their designee(s)) makes such payments.


          3.4     Postponement, etc. The date of payment and closing of any
purchase and sale under this Article III may be postponed to the extent
necessary to permit such purchase and sale under the HSR Act. No party shall be
required to consummate any purchase and sale under this Article III until such
time as such transaction would not cause such party to violate applicable law,
other than violations which would not have a direct or indirect material adverse
effect on such party. Notwithstanding anything to the contrary in this Article
III, in no event shall any purchase of Delayed Purchase Shares occur prior to
the Delayed Purchase Share Anniversary; provided, that in the event that Delayed
Purchase Shares are to be purchased, then (x) the Company (or the members of the
Kelso Group or their designee(s)), as the case may be) will, at its option,
either delay the purchase of all shares held by such Management Stockholder or
delay only the purchase of the Delayed Purchase Shares, until a date that shall
not be earlier than the Delayed Purchase Share Anniversary and (y) if pursuant
to the foregoing clause (x) the purchase of all shares held by such Management
Stockholder is delayed, then notwithstanding Section 3.3(b) above, no interest
shall accrue prior to the Delayed Purchase Share Anniversary with respect to any
shares held by such Management Stockholder.


ARTICLE IV

PURCHASE PRICE

          4.1     Fair Market Value.


          (a)     Appraisal. The Company shall, at the request of the Kelso
Group, engage, to the extent practicable, on an annual basis or otherwise from
time to time as required, an independent valuation consultant or appraiser of
recognized national standing (an "Appraiser") satisfactory to the Kelso Group
and the Company (it being agreed that Houlihan, Lokey, Howard & Zukin, Inc. is
satisfactory to the Kelso Group and the Company) to appraise the Fair Market
Value of the shares of Company Stock as of the last day of the fiscal year then
most recently ended or as of any more recent date (the "Appraisal Date") and to
prepare and deliver a report to the Company describing the results of such
appraisal (the "Appraisal").


          (b)     Fair Market Value. For the purposes of this Agreement, the
"Fair Market Value" of any share of Company Stock being purchased by or sold to
the Company, the Kelso Group or their respective designees, pursuant to this
Agreement shall be the fair market value of the entire Company Stock equity
interest of the Company taken as a whole, divided by the number of outstanding
shares of Company Stock, all calculated on a fully diluted basis, without
additional premiums for control or discounts for minority interests or
restrictions on transfer, and shall be determined by Appraisal as of the
applicable date of termination of employment with the Company (or in the case of
Delayed Sale Shares or Delayed Purchase Shares, on the last day of the month in
which the Delayed Sale Share Anniversary or the Delayed Purchase Share
Anniversary occurs) or the date of transfer to an Involuntary Transferee (as
defined in Section 6.4) (each of such dates, a "Determination Date"), which
Appraisal the Company shall have caused to have been undertaken, in accordance
with Section 4.1(a), promptly but no later than 30 days following (i) the date
of receipt by the Company of the notice described in Section 2.2 (in the case of
purchases of Company Stock pursuant to Article II), (ii) the date on which the
Company gives the notice described in Section 3.2 (in the case of purchases by
the Company of Company Stock pursuant to Article III) or the date on which the
Kelso Group gives the notice described in Section 3.1 (in the case of purchases
of Company Stock by the members of the Kelso Group (or their designees) pursuant
to Section 3.2) and (iii) the date of receipt by the Company of the Notice
described in Section 6.4 or the time by which the Kelso Group have to exercise
their rights under Section 6.4 (in each case, the case of purchases of Company
Stock pursuant to Section 6.4) and notwithstanding the foregoing, (iv)(a) the
Delayed Sale Share Anniversary, in the case of Delayed Sale Shares or (b) the
Delayed Purchase Share Anniversary, in the case of Delayed Purchase Shares;
provided, however, that the Fair Market Value will be determined as of the most
recent existing Appraisal unless (i) in the Company's judgment there has been a
material change in the Company, its operations or its value since such existing
Appraisal or the Board determines that a new appraisal is advisable, in which
case the Company may, in its sole discretion, order an additional Appraisal or
(ii) a determination of Fair Market Value is being made with respect to (x)
Delayed Sale Shares or Delayed Purchase Shares or (y) shares acquired upon the
exercise of employee stock options which shares have been held for at least six
months from the exercise of such options and the most recent existing Appraisal
occurred during the first six months that such shares were held, then the
Company shall order an additional Appraisal under Section 4.1(a) for the purpose
of determining the Fair Market Value of such shares;provided further, that,
until the one year anniversary of the date hereof, the Fair Market Value shall
be equal to the Redemption Price (as defined in the Recapitalization Agreement)
and no such Appraisal need be undertaken.


          (c)     Notice to Stockholders. After notice has been given pursuant
to Section 2.2, 3.2 or 6.4, the Company shall promptly deliver a copy of the
letter as to value included with the most recent existing Appraisal or any
Appraisal thereafter received, as the case may be, to the Kelso Group and to
each Stockholder whose Company Stock is to be purchased pursuant to Section 2.1,
2.6, 3.1, 3.5 or 6.4.


          (d)     Withdrawal of Exercise Following Appraisal. Any party to this
Agreement who has exercised its option either to purchase or sell shares of
Company Stock, pursuant to Article II or Article III, may withdraw its notice or
demand to purchase or sell such shares within 10 business days following the
receipt of the letter referred to in Section 4.1(c) or the determination of the
Fair Market Value as set forth in Section 4.1(b).


          4.2     Carrying Value. For the purposes of this Agreement, "Carrying
Value" of any share of Company Stock being purchased by the Company shall be
equal to the price paid by the selling Management Stockholder for any such share
("Cost"), less the amount of dividends paid to such Management Stockholder in
respect of any such share. Notwithstanding anything to the contrary herein, (i)
in the case of any share of Common Stock that was issued in exchange for any
share of Series B Preference Stock outstanding prior to the Closing pursuant to
the Share Exchange (as defined in the Recapitalization Agreement), Cost shall be
deemed to be the Redemption Price, and the Carrying Value shall be calculated as
set forth above commencing from the date of the Closing through the date of
purchase by the Company pursuant to Article II or III and (ii) in the case of
any share of Common Stock that was issued upon the exercise of any stock option
issued prior to the Closing or issued in exchange for option issued prior to the
Closing ("Pre-existing Option"), Cost shall be deemed to be the Redemption Price
and the Carrying Value shall be calculated as set forth above.


          4.3     Certain Defined Terms. As used in this Agreement, the
following terms shall have the meanings ascribed to them below (which meanings
shall be independent of and unaffected by the meanings of similar terms used in
any employment contracts between the Company and Management Stockholders, in the
event such latter meanings differ from those following):


          (a)     Cause. With respect to any Management Stockholder who is party
to an employment agreement with the Company, the term "Cause", if defined in
such employment agreement, shall have the meaning set forth therein. For all
other purposes, the term "Cause" used in connection with a termination of
employment of a Management Stockholder shall mean a termination of such
Management Stockholder's employment by the Company or any of its subsidiaries
due to (i) the continued willful failure, after reasonable advance written
notice specifying details of such failure, by such Management Stockholder
substantially to perform his duties with the Company or any of its subsidiaries
(other than any such failure resulting from incapacity due to reasonably
documented physical or mental illness), or (ii) the engaging by such Management
Stockholder in fraudulent, willful or bad faith conduct that causes, or in the
good faith judgment of the Board may cause, harm (financial or otherwise)
material to the Company or any of its subsidiaries or harm material to the
conduct of such Management Stockholder's employment, including, without
limitation, the improper or unlawful disclosure of material secret, proprietary
or confidential information of the Company or any of its subsidiaries.


          (b)     Good Reason. With respect to any Management Stockholder who is
party to an employment agreement with the Company, the term "Good Reason", if
defined in such employment agreement, shall have the meaning set forth therein.
For all other purposes, a termination of a Management Stockholder's employment
with the Company or any of its subsidiaries shall be for "Good Reason" if such
Management Stockholder voluntarily terminates his employment with the Company or
any of its subsidiaries as a result of either of the following:


 

          (i) without the Management Stockholder's prior consent, a material
reduction by the Company or any of its subsidiaries in his current salary, other
than any such reduction which is part of a general salary reduction or other
concessionary arrangement affecting all employees or affecting the group of
employees of which the Management Stockholder is a member; or


 

          (ii) the taking of any action by the Company or any of its
subsidiaries that would substantially diminish the aggregate value of the
benefits provided him under the Company's or any such subsidiary's medical,
health, accident, disability, life insurance, thrift and retirement plans in
which he was participating on the date of his execution of this Agreement, other
than any such reduction which is (A) required by law, (B) implemented in
connection with a general concessionary arrangement affecting most employees or
affecting substantially the entire group of employees of which the Management
Stockholder is a member, (C) generally applicable to all beneficiaries of such
plans or (D) a result of a decrease in the value of the Company or its equity;
or


 

          (iii) a substantial and material reduction in his then current duties,
authority or responsibilities.


          (c)     Disability. With respect to any Management Stockholder who is
party to an employment agreement with the Company, the term "Disability", if
defined in such employment agreement, shall have the meaning set forth therein.
For all other purposes, the termination of the employment of any Management
Stockholder by the Company or any of its subsidiaries shall be deemed to be by
reason of a "Disability" if, as a result of such Management Stockholder's
incapacity due to reasonably documented physical or mental illness, such
Management Stockholder shall have been unable for more than six months within
any 12 month period to perform his duties with the Company or any of its
subsidiaries on a full time basis and within 30 days after written notice of
termination has been given to such Management Stockholder, such Management
Stockholder shall not have returned to the full time performance of his duties.
The date of termination in the case of a termination for "Disability" shall be
the last day of the aforementioned 30-day period.


ARTICLE V

PROHIBITION ON PURCHASES

          5.1     Prohibited Purchases. Notwithstanding anything to the contrary
herein, the Company shall not be obligated to purchase any shares of Company
Stock from a Management Stockholder pursuant to Section 2.1 and shall not
exercise any right to purchase shares from Management Stockholders pursuant to
Section 3.1, in each case, to the extent (i) the Company is prohibited from
purchasing such shares (or incurring debt to finance the purchase of such
shares), or the Company is unable to obtain funds to pay for such shares from a
subsidiary of the Company, in any case by reason of any debt instruments,
including, but not limited to, the Nortek Indentures, the Bridge Facility and
the Bank Facility (each as defined below) or other agreements (collectively, the
"Agreements") entered into by the Company or any of its subsidiaries or by
applicable law, (ii) an event of default under any Agreement has occurred and is
continuing or a condition exists which would, with notice or lapse of time or
both, result in an event of default under any Agreement or (iii) the purchase of
such shares (including the incurrence of any debt which in the judgment of the
Board is necessary to finance such purchase) or the distribution of funds to the
Company by a subsidiary thereof to pay for such purchase (A) could in the
judgment of the Board result in the occurrence of an event of default under any
Agreement or create a condition which would or might, with notice or lapse of
time or both, result in an event of default under any Agreement, (B) would, in
the judgment of the Board, be imprudent in view of the financial condition
(present or projected) of the Company and its subsidiaries, taken as a whole, or
the anticipated impact of the purchase (or of the obtaining of funds to permit
the purchase) of such shares on the Company's or any of its subsidiaries'
ability to meet their respective obligations, including under any Agreement, or
to satisfy and make their planned capital and other expenditures and projections
or (C) could, in the judgment of the Board, constitute a fraudulent conveyance
or transfer by the Company or a subsidiary thereof or render the Company or a
subsidiary thereof insolvent under applicable law or violate limitations in
applicable corporate law on repurchases of stock or payment of dividends or
distributions. If shares of Company Stock which the Company has the right or
obligation to purchase on any date exceed the total amount permitted to be
purchased on such date pursuant to the preceding sentence (the "Maximum
Amount"), the Company shall purchase on such date only that number of shares of
Company Stock up to the Maximum Amount (and shall not be required to purchase
more than the Maximum Amount) in such amounts as the Board shall in good faith
determine, applying the following order of priority:


          (a)    first, the shares of Company Stock of all Management
Stockholders whose shares of Company Stock are being purchased by the Company by
reason of termination of employment due to death or Disability up to the Maximum
Amount and, to the extent that the number of shares of Company Stock that the
Company is obligated to purchase from such Management Stockholders in the
aggregate exceeds the Maximum Amount, such shares of Company Stock, up to the
Maximum Amount, pro rata among such Management Stockholders on the basis of the
number of shares of Company Stock held by each of such Management Stockholders
that the Company is obligated or has the right to purchase;


          (b)    second, to the extent that the Maximum Amount is in excess of
the amount the Company purchases pursuant to clause (a) above, the shares of
Company Stock of all Management Stockholders whose shares of Company Stock are
being purchased by the Company by reason of termination of employment without
Cause or due to Retirement or resignation for Good Reason up to the Maximum
Amount and, to the extent that the number of shares of Company Stock that the
Company is obligated to purchase from such Management Stockholders in the
aggregate exceeds the Maximum Amount, such shares of Company Stock, up to the
Maximum Amount, pro rata among such Management Stockholders on the basis of the
number of shares of Company Stock held by each of such Management Stockholders
that the Company is obligated or has the right to purchase; and


          (c)    third, to the extent the Maximum Amount is in excess of the
amounts the Company purchases pursuant to clauses (a) and (b) above, the shares
of Company Stock of all other Management Stockholders whose shares of Company
Stock are being purchased by the Company up to the Maximum Amount and, to the
extent that the number of shares of Company Stock that the Company is obligated
to purchase from such Management Stockholders in the aggregate exceeds the
Maximum Amount, the shares of Company Stock, up to the Maximum Amount, of such
Management Stockholders in such order of priority and in such amounts as the
Board in its sole discretion shall in good faith determine to be appropriate
under the circumstances.


For purposes of this Agreement, (x) "Nortek Indentures" shall mean the
indentures related to the following notes of Nortek: (1) 8 7/8% senior notes due
August 1, 2008; (2) 9 1/8% senior notes due September 1, 2007; (3) 9 1/4% senior
notes due March 15, 2007; and (4) 9 1/8% senior subordinated notes due June 15,
2011 and (y) the "Bridge Facility" shall mean the bridge facility to be provided
pursuant to the commitment letter, dated as of June 20, 2002, by and among
Kelso, UBS AG, Stamford Branch and UBS Warburg LLC. The "Bank Facility" shall
mean the bank facility to be provided pursuant to the commitment letter, dated
as of May 31, 2002 by and among Nortek, Fleet Capital Corporation and Fleet
Securities, Inc.


          Notwithstanding anything to the contrary contained in this Agreement,
if the Company is unable to make any payment when due to any Management
Stockholder under this Agreement by reason of this Article V, the Company shall
make such payment at the earliest practicable date permitted under this Article
V and any such payment shall accrue simple interest (or if such payment is
accruing interest at such time, shall continue to accrue interest) at 6% per
annum from the date such payment is due and owing to the date such payment is
made; provided, however, that such interest shall be reduced by the amount of
any interest otherwise accruing on such payment by the Company by reason of the
definition of "Carrying Value" set forth in Section 4.2. All payments of
interest accrued hereunder shall be paid only at the date of payment by the
Company for the shares of Company Stock being purchased.


ARTICLE VI

SALES TO THIRD PARTIES

          6.1     General. An "Excluded Transaction" shall mean any Transfer
pursuant to an IPO.


          6.2     Intentionally Omitted.


          6.3     Agreements to Be Bound. Notwithstanding anything contained in
this Section 6, any Transfer (other than in connection with a transaction which
constitutes a Change in Control (as defined herein)) to a third party or any
Involuntary Transfer (as defined in Section 6.4) to an Involuntary Transferee
(as defined in Section 6.4) shall be permitted under the terms of this Agreement
only if such third party or Involuntary Transferee, as the case may be, shall
agree in writing to be bound by the terms and conditions of this Agreement in
the same manner and capacity as its transferor pursuant to an instrument of
assumption reasonably satisfactory in form and substance to the Company; it
being understood that any transferee of a member of the Kelso Group shall
constitute a member of the Kelso Group for all purposes of this Agreement,
including Section 1.2(d) hereof.


          6.4     Involuntary Transfers. In the case of any transfer of title or
beneficial ownership of shares of Company Stock, other than an Excluded
Transfer, upon default, foreclosure, forfeit, divorce, court order, or otherwise
than by a voluntary decision on the part of a Stockholder (an "Involuntary
Transfer"), the Company shall have the right to purchase such shares pursuant to
this Section 6.4 or, if the Company fails to exercise such right, the Kelso
Group (or its designees, which designees shall become parties hereto in
accordance with the terms hereof) shall have such right. Upon the Involuntary
Transfer of any shares of Company Stock, such Stockholder shall promptly (but in
no event later than two days after such Involuntary Transfer) furnish written
notice (the "Notice") to the Company and the Kelso Group indicating that the
Involuntary Transfer has occurred, specifying the name of the person to whom
such shares have been transferred (the "Involuntary Transferee") and giving a
detailed description of the circumstances giving rise to, and stating the legal
basis for, the Involuntary Transfer. Upon the receipt of the Notice, and for 30
days thereafter, the Company (or its designee(s)) shall have the right (and in
the event the Company fails to exercise such right within such 30 day period
then, until the later of (i) five days from the end of such 30 day period and
(ii) 10 days from the day the Kelso Group receives notification from the Company
that it is declining to exercise such right, the Kelso Group (and its
designee(s)) shall have the right) to purchase, and the Involuntary Transferee
shall have the obligation to sell, all, but not less than all, of the shares of
Company Stock acquired by the Involuntary Transferee for a purchase price equal
to (subject to the following paragraph) the lesser of (i) the Fair Market Value
of such shares of Company Stock on the date of transfer to the Involuntary
Transferee and (ii) the amount of the indebtedness or other liability that gave
rise to the Involuntary Transfer plus the excess, if any, of the Carrying Value
of such shares of Company Stock over the amount of such indebtedness or other
liability that gave rise to the Involuntary Transfer.


          Notwithstanding the foregoing, the Board may, for good cause shown by
the Stockholder who made the Involuntary Transfer, determine that payment of a
purchase price equal to the Fair Market Value of such shares of Company Stock on
the date of transfer to the Involuntary Transferee would be appropriate under
the circumstances, and direct that payment be made in such amount.


          6.5     Tag and Drag Along Rights.


          (a)     Tag-Along Rights. None of the members of the Kelso Group
shall, in any one transaction or any series of related transactions, Transfer
for value any shares of Company Stock in an amount which when taken together
with all previous (or substantially simultaneous) Transfers by all of the
members of the Kelso Group would exceed 5% of the Company Stock held by all such
members of the Kelso Group at the time of the transaction in question (which in
the case of a series of related transactions is the most current transaction in
such series), except pursuant to an Excluded Transaction, a Transfer to a
Permitted Transferee (as limited by Section 1.2(c)) or pursuant to Section
6.5(b), to the Company or any of its subsidiaries or any other party or parties
(collectively, including the Company or any of its subsidiaries, a "Third
Party"), unless the Management Stockholders, the Third Party Investors, and
their respective Permitted Transferees (collectively, the "Offerees"), are
offered the right, at the option of each Offeree, to include in such Transfer to
the Third Party such number of shares of Company Stock owned by each such
Offeree as determined in accordance with this Section 6.5(a). If any member of
the Kelso Group receives from a Third Party a bona fide offer or offers to
Transfer, or proposes to Transfer to a Third Party, shares of its or their
Company Stock, in excess of such 5% threshold, such member (the "Transferor")
shall give written notice (the "Tag-Along Notice") to each of the Offerees,
setting forth the consideration per share to be paid by such Third Party and the
other material terms and conditions of such transaction. The Tag-Along Notice
shall offer the Offerees the opportunity to participate in the proposed Transfer
of shares to the Third Party according to the terms and conditions of this
Section 6.5(a) and for the same type of consideration and for an amount of
consideration per share not less than that offered to the Transferor by the
Third Party and on terms and conditions (other than, in the case of members of
the Kelso Group, any management, advisory or transaction fees payable to them or
their affiliates) no less favorable to such Offerees than the terms and
conditions offered to the Transferor by the Third Party. At any time within 15
days after its receipt of the Tag-Along Notice, each of the Offerees may
irrevocably (but subject to the terms and conditions of such offer) accept the
offer included in the Tag-Along Notice for up to such number of shares of
Company Stock as is determined in accordance with the provisions of this Section
6.5(a) by furnishing written notice of such acceptance to the Transferor.
Promptly following such acceptance by an Offeree, each such Offeree shall
deliver to the Transferor the certificate or certificates representing the
shares of Company Stock to be Transferred pursuant to such offer by such
Offeree, together with a limited power-of-attorney authorizing the Transferor to
sell or otherwise dispose of such shares of Company Stock pursuant to the
proposed Transfer to the Third Party. In addition, each such Offeree shall also
execute all other documents required to be executed in connection with such
transaction; provided, that in the event that (x) the Offeree is required to
provide any representations or warranties in connection with such transaction,
each Offeree shall only be required to represent and warrant as to its or his
title to its or his Company Stock to be Transferred and such holder's authority,
power, and right to enter into and consummate such transaction without violating
any other agreement or legal requirement and other matters relating to such
holder, or (y) the Offeree is required to provide any indemnities in connection
with such transaction (other than in respect of representations and warranties
referenced to in the preceding clause (x)), then each Offeree shall only be
required to provide the same indemnities as the Kelso Group and shall not be
liable for more than his or its pro rata share (based upon the amount of
consideration to be received by all Offerees and the Transferor in such
transaction) of any liability for indemnity and such liability shall not exceed
the total purchase price received by such Offeree in such transaction; provided
that, with respect to the foregoing representations or warranties in the
preceding clause (x) above given by the Offerees, an Offeree may be liable for
any and all losses resulting from a breach of such representations or warranties
and there shall be no cap by reason of this Agreement on the liability of the
relevant Offeree with respect to breaches of such representations or warranties.


          Each Offeree who shall have irrevocably accepted the offer in the Tag
Along Notice shall have the right to participate in the proposed Transfer to the
Third Party by Transferring in connection therewith shares of Company Stock
equal to the product of (x) the total number of shares to be acquired by the
Third Party, times (y) a fraction, the numerator of which shall be the total
number of shares of Company Stock owned by such Offeree, and the denominator of
which shall be the total number of shares of Company Stock owned by the Kelso
Group plus the total number of shares of Company Stock owned by all Offerees
that have accepted the offer included in the Tag-Along Notice. The maximum
number of shares of Company Stock that may be Transferred by each Offeree to the
Third Party in accordance with this Section 6.5(a) shall be the total number of
shares of Company Stock then owned by such Offeree.


          If within 15 days after the receipt of the Tag-Along Notice, any
Offeree has not accepted the offer contained in the Tag-Along Notice, such
Offeree will be deemed to have waived any and all rights with respect to, or to
participate in, the Transfer of Company Stock described in the Tag-Along Notice.
The Transferor shall have 45 days following such delivery in which to Transfer
Company Stock held by it plus any Company Stock of any Offerees who accept the
offer described in the Tag-Along Notice in accordance with the provisions of
this Section 6.5(a), in the aggregate not more than the amount of Company Stock
described in the Tag-Along Notice, for an amount and type of sales price
consideration per share not more favorable to the Transferor than was set forth
in the Tag-Along Notice, provided that the type of consideration to be received
by the Transferor may be different than the type set forth in the Tag-Along
Notice so long as (i) it is not materially more favorable to the Transferor than
to the Offerees and (ii) if the consideration to be received by the Offerees is
different than that set forth in the Tag Along Notice, each Offeree may rescind
its acceptance of the offer contained in the Tag Along Notice within five days
of receipt of notice of such change in the type of consideration; provided
further, that no recision shall effect the number of shares which each accepting
Offeree shall have the right to Transfer pursuant to the preceding paragraph and
the Transferor may increase the number of shares to be Transferred by it by the
number of shares subject to such rescission. If, at the end of 60 days following
the delivery of the Tag-Along Notice, the Transferor has not completed the
Transfer of Company Stock of the Transferor and Company Stock of any Offeree,
the Transferor shall return to such Offeree all certificates representing shares
of Company Stock which such Offeree delivered for Transfer pursuant to this
Section 6.5(a), and all the restrictions on sale or other disposition contained
in this Agreement with respect to Company Stock owned by the Transferor shall
again be in effect, including the requirement to give notice hereunder.


          Except as may otherwise be agreed to by Richard L. Bready ("RLB") with
respect to Management Stockholders, all Offerees whose shares of Company Stock
are to be Transferred in accordance with this Section 6.5(a) shall receive the
consideration in respect of their shares substantially simultaneously with the
receipt by the Transferor of the consideration in respect of the shares of
Company Stock of the Transferor.


          For purposes of this Section 6.5(a) only, all stock options held by
each Offeree which are exercisable at the time of delivery of the Tag-Along
Notice, or which would become exercisable by reason of the Transfer after giving
effect to this Section 6.5(a), shall be treated as Company Stock hereunder
(including, without limitation, for purposes of determining the extent to which
an Offeree may participate in a proposed Transfer pursuant to the second
paragraph of this Section 6.5(a)); provided, that each Offeree, in order to
participate in any proposed Transfer in this Section 6.5(a), shall exercise any
such stock options held by such Offeree the shares of Company Stock in respect
of which such Offeree desires to Transfer pursuant to this Section 6.5(a), in
accordance with the terms and subject to the conditions of applicable stock
option plan, prior to the consummation of any such Transfer pursuant to this
Section 6.5(a); provided, further, that, to the extent practicable and to the
extent doing so would not adversely affect the Company, the Transferor or the
ability to consummate the Transfer, the Transferor and the Company shall use
their reasonable efforts to cause any such proposed Transfer to be structured so
as to facilitate the delivery to any Offeree holding stock options of the
difference between the per share consideration being paid in such Transfer and
the exercise price in respect of each such stock options being Transferred
pursuant to this Section 6.5(a) (in lieu of the delivery of the exercise price
in respect of such stock options to the Company).


          (b)     Drag-Along Rights. If any member or members of the Kelso Group
shall, individually or collectively, propose to Transfer at least 75% of all
shares of Company Stock collectively owned by the Kelso Group at the time of the
transaction in question to a Third Party, then (in addition to the rights of the
Management Stockholders, the Third Party Investors, and their respective
Permitted Transferees to participate in such Transfer pursuant to Section 6.5(a)
hereof) the members of the Kelso Group, may, at their option, require the
Management Stockholders, the Third Party Investors, and their respective
Permitted Transferees (collectively, the "Remaining Holders") to include in such
Transfer to the Third Party such number of shares of Company Stock owned by each
of them, as determined in accordance with this Section 6.5(b); provided that if
the members of the Kelso Group send the Drag- Along Notice referred to below,
Section 6.5(a) shall not apply to the Transfer.


          The members of the Kelso Group shall give written notice (the
"Drag-Along Notice") of the exercise of their rights pursuant to this Section
6.5(b) to each of the Remaining Holders, setting forth the sales price
consideration per share to be paid by the Third Party and the other material
terms and conditions of such transaction, including the number of shares to be
included therein. The Drag-Along Notice shall state that the Remaining Holders
shall be required to participate in the proposed Transfer of shares to the Third
Party according to the terms and conditions of this Section 6.5(b) and for the
same type of consideration and for an amount of consideration per share not less
than that offered to any member of the Kelso Group by the Third Party and on
terms and conditions (other than, in the case of members of the Kelso Group, any
management, advisory or transaction fees payable to them or their affiliates) no
less favorable to such Remaining Holders than the terms and conditions offered
to any member of the Kelso Group by the Third Party. Within 15 days following
the receipt of the Drag-Along Notice, each of the Remaining Holders shall
deliver to a representative of the Kelso Group designated in the Drag-Along
Notice certificates representing all shares of Company Stock held by such
Remaining Holder, duly endorsed, together with all other documents required to
be executed in connection with such transaction. In the event that any Remaining
Holder should fail to deliver such certificates to the Kelso Group, the Company
shall cause the books and records of the Company to show that such shares are
bound by the provisions of this Section 6.5(b) and that such shares may be
Transferred only to the Third Party.


          Each Remaining Holder shall be required to participate in the proposed
Transfer to the Third Party by Transferring in connection therewith shares of
Company Stock equal to the product of (x) the total number of shares to be
acquired by the Third Party, times (y) a fraction, the numerator of which shall
be the total number of shares of Company Stock owned by such Remaining Holder,
and the denominator of which shall be the total number of shares of Company
Stock owned by the Kelso Group plus the total number of shares of Company Stock
owned by all Remaining Holders in the aggregate. The maximum number of shares of
Company Stock that may be Transferred by each Remaining Holder to the Third
Party in accordance with this Section 6.5(b) shall be the total number of shares
of Company Stock then owned by such Remaining Holder.


          If, within 90 days after the members of the Kelso Group gave the
Drag-Along Notice, they shall not have completed the Transfer of all the shares
of Company Stock of the Kelso Group and the Remaining Holders in accordance with
this Section 6.5(b), the Kelso Group shall return to each of the Remaining
Holders all certificates representing shares of Company Stock that such
Remaining Holder delivered for Transfer pursuant hereto and that were not
purchased pursuant to this Section 6.5(b); provided that the Kelso Group shall
be permitted, but not obligated, to complete the sale by all non-defaulting
Remaining Holders if one or more of the Remaining Holders default; provided
further that completion of the sale by the Kelso Group and/or such Remaining
Holders shall not relieve a defaulting Remaining Holder of liability for its
breach.


          The obligations of the Remaining Holders pursuant to this Section
6.5(b) are subject to the satisfaction of the following conditions:


 

          (i) if any Stockholder is given an option as to the form and amount of
consideration to be received, all Stockholders will be given the same option;


 

          (ii) no Remaining Holder shall be required to make any out-of-pocket
expenditure prior to the consummation of such transaction (excluding
expenditures for its own postage, copies, etc. and the fees and expenses of its
own counsel and other advisors retained by it, which amounts shall be the sole
responsibility of such Remaining Holder in any event (other than pursuant to
Section 6.5(c) herein)), and no Remaining Holder shall be obligated to pay more
than its or his pro rata share (based upon the consideration to be received in
such transaction) of expenses (in comparison to the amount of expenses being
borne by all other holders participating in a Transfer pursuant to this Section
6.5(b)) incurred by the Company or for the benefit of all Stockholders, provided
that a Remaining Holder's liability for its or his pro rata share of such
allocated expenses shall in no event exceed the total purchase price received by
such Remaining Holder in such transaction; and


 

          (iii) in the event that (x) the Remaining Holders are required to
provide any representations or warranties in connection with such transaction,
each Remaining Holder shall only be required to represent and warrant as to its
or his title to its or his Stock to be Transferred and such holder's authority,
power, and right to enter into and consummate such transaction without violating
any other agreement or legal requirement and other matters relating to such
holder, or (y) the Remaining Holders are required to provide any indemnities in
connection with such transaction (other than in respect of representations and
warranties referenced to in the preceding clause (x)), then each Remaining
Holder shall only be required to provide the same indemnities as the Kelso Group
and shall not be liable for more than his or its pro rata share (based upon the
amount of consideration to be received in such transaction by all Remaining
Holders and members of the Kelso Group) of any liability for indemnity and such
liability shall not exceed the total purchase price received by such Remaining
Holder in such transaction; provided that, with respect to the foregoing
representations or warranties in the preceding clause (x) given by the Remaining
Holders, a Remaining Holder may be liable for any and all losses resulting from
a breach of such representations or warranties and there shall be no cap by
reason of this Agreement on the liability of the relevant Remaining Holder with
respect to breaches of such representations or warranties.


          To the extent practicable, all Remaining Holders whose shares of
Company Stock are to be Transferred in accordance with this Section 6.5(b) shall
receive the consideration in respect of their shares substantially
simultaneously with the receipt by the Kelso Group of the consideration in
respect of the shares of Company Stock of the Kelso Group Transferred, except
that all Management Stockholders whose shares of Company Stock are to be
Transferred in accordance with this Section 6.5(b) shall receive the
consideration in respect of their shares (except as may be agreed to between the
Company and RLB on behalf of such Management Stockholders) simultaneously with
the receipt by the Transferor of the consideration in respect of the shares of
Company Stock of the Transferor.


          For purposes of this Section 6.5(b) only, all stock options held by
each Remaining Holder which are fully exercisable at the time of the Drag-Along
Notice, or which would become exercisable by reason of the Transfer after giving
effect to this Section 6.5(b), shall be treated as Company Stock (including,
without limitation, for purposes of determining the extent to which a Remaining
Holder is required to participate in a proposed Transfer pursuant to the third
paragraph of this Section 6.5(b)); and each Remaining Holder in connection with
the exercise of dragalong rights by the Kelso Group pursuant to this Section
6.5(b) shall immediately prior to such proposed Transfer exercise any such stock
options held by such Remaining Holders, the shares of Company Stock in respect
of which are required to be Transferred pursuant to this Section 6.5(b), in
accordance with the terms and subject to the conditions of the applicable stock
option plan, prior to the consummation of any such Transfer pursuant to this
Section 6.5(b); provided, further, that, to the extent practicable and to the
extent doing so would not adversely affect the Company, any member of the Kelso
Group or the ability to consummate the Transfer, the Kelso Group and the Company
shall use their reasonable efforts to cause any such proposed Transfer to be
structured so as to facilitate the delivery to any Remaining Holder holding
stock options of the difference between the per share consideration being paid
in such Transfer and the exercise price in respect of each such stock options
being Transferred pursuant to this Section 6.5(b) (in lieu of the delivery of
the exercise price in respect of such stock options to the Company).


          Notwithstanding anything herein to the contrary, this Section 6.5(b)
shall be of no force or effect and the Kelso Group may not exercise their rights
under this Section 6.5(b) until after the six month anniversary of the Closing
(assuming that, at such time, this Agreement is in existence and Stockholders
hereunder continue to hold capital stock of the Company).


          (c)     Attorney Fees. The Company shall pay the reasonable fees and
expenses of one counsel selected by the Management Stockholders holding a
majority of the shares of Company Stock held in the aggregate by all Management
Stockholders (and reasonably acceptable to the Kelso Group) to represent the
Third Party Investors and Management Stockholders, unless such counsel has a
conflict of interest that would prevent such counsel from representing both the
Management Stockholders and the Third Party Investors in which case the Company
shall pay the reasonable fees and expenses of one counsel selected by the
Management Stockholders by a majority vote (and reasonably acceptable to the
Company) to represent the Management Stockholders and one counsel selected by
the Third Party Investors by a majority vote (and reasonably acceptable to the
Company) to represent the Third Party Investors, in each Transfer of shares of
Company Stock held by them pursuant to Sections 6.5(a) or 6.5(b) hereof.


ARTICLE VII

REGISTRATION RIGHTS AGREEMENT

          7.1     Registration Rights. Concurrently with the execution of this
Agreement the parties hereto are also entering into a registration rights
agreement (the "Registration Rights Agreement") in the form attached as Exhibit
A. The parties hereto agree that any additional members of the Kelso Group,
Third Party Investors and Management Stockholders who become parties hereto
shall also be added as parties thereto.


ARTICLE VIII

CHARTER DOCUMENTS AND
BOARD OF DIRECTORS

          8.1     Charter Documents. The Company has previously furnished to the
Stockholders copies of its certificate of incorporation and by-laws, each as in
effect on the date hereof (the "Charter Documents"). From and after the date
hereof, each Stockholder shall vote its shares of voting stock of the Company,
at any regular or special meeting of stockholders of the Company or in any
written consent executed in lieu of such a meeting of stockholders, and shall
take all actions necessary, to ensure that the Charter Documents do not, at any
time, conflict with the provisions of this Agreement.


          8.2     Board of Directors. (a) Subject to provisions of Section
8.2(i) below, the Stockholders agree and understand that immediately following
the consummation of the Transactions, the Board will consist of a number of
directors between five and eleven (as determined by the Kelso Group), two of
whom shall be designated by RLB and the remainder of whom shall be persons
designated by the Kelso Group (and who may be members of the Kelso Group or
affiliates thereof); provided that if RLB designates himself as a director he
shall have the right to serve as Chairman of the Board so long as he is a
director; provided further, that RLB's rights pursuant to this Section 8.2
(other than Section 8.2(i)), shall terminate as such time as he no longer owns
in excess of 5% of the outstanding shares of Common Stock of the Company (such
percentage to be computed (such computation, the "Common Stock Computation") by
including as outstanding Common Stock (i) all shares of Common Stock outstanding
on the date of such computation, (ii) all shares of Common Stock issuable upon
conversion of the then outstanding shares of Series B Preference Stock (whether
or not then convertible) and (iii) all outstanding Rolled Over Options (as such
term is defined in the 2002 Stock Option Plan) calculated on a Cashless Exercise
Basis). For purposes of the Common Stock Computation, "Cashless Exercise Basis"
shall mean determining the net number of shares of Common Stock underlying such
option, which shall be equal to (a) the total number of shares of Common Stock
subject to such Rolled Over Option less (b) an amount of shares equal to the
aggregate exercise price of such Rolled Over Option divided by the Redemption
Price (as defined in the Recapitalization Agreement and subject to appropriate
adjustment in the event of any stock dividend or any stock split or
combination). Immediately following the consummation of the Transactions,
subject to the preceding sentence, the number of directors of the Company and
the persons who will serve as such shall be determined in accordance with the
Charter Documents and applicable law and may change from time to time.


          (b) The Stockholders shall vote their shares of voting stock to
implement the foregoing, and to elect the directors nominated in accordance with
Section 8.2(i), at any regular or special meeting of the stockholders of the
Company called for the purpose of filling positions on the Board, or in any
written consent executed in lieu of such a meeting of stockholders, and shall
take all lawful actions as may be reasonably necessary to ensure the election to
the Board of the Nominees. The nominees of the Kelso Group and RLB, including
nominees pursuant to Section 8.2(i) hereof, are referred to herein as the "Kelso
Nominees" and the "Bready Nominees", respectively, and are collectively referred
to herein as the "Nominees" and individually as a "Kelso Nominee", "Bready
Nominee" or "Nominee", as the case may be. Subject to any applicable rules to
the contrary of the Securities and Exchange Commission or any national
securities exchange or NASDAQ, RLB shall have the right to participate in all
committees of the Board, except the audit committee, so long as he is a member
of the Board.


          To effectuate the provisions of Section 8.2, the Secretary of the
Company, or if there be no Secretary such other officer of the Company as the
Board may appoint to fulfill the duties of Secretary (the "Secretary"), shall
not record any vote or consent contrary to or inconsistent with the terms of
this Section 8.2(a) and 8.2(b).


          (c) If, prior to his or her election to the Board pursuant to Section
8.2(a), 8.2(b) or 8.2(i), any Kelso Nominee or Bready Nominee shall be unable or
unwilling to serve as a director of the Company, the members of the Kelso Group
or RLB, as the case may be, shall be entitled to nominate a replacement (the
selection of which shall be consistent with Section 8.2(a), 8.2(b) or 8.2(i), as
applicable) who shall then be a Nominee for purposes of this Section 8.2. If,
following election to the Board pursuant to Section 8.2(a), 8.2(b) or 8.2(i),
any Nominee shall resign or be removed or be unable to serve for any reason
prior to the expiration of his or her term as a director of the Company, the
members of the Kelso Group, if such Nominee was a Kelso Nominee, or RLB, if such
Nominee was a Bready Nominee, shall within 30 days of such event, notify the
Board in writing of a replacement Nominee (the selection of which shall be
consistent with Section 8.2(a), 8.2(b) or 8.2(i), as applicable), and each
Stockholder shall vote its shares of voting stock, at any regular or special
meeting called for the purpose of filling positions on the Board, or in any
written consent executed in lieu of such meeting of stockholders, and shall take
all actions necessary (including, without limitation, using its best efforts to
cause its Nominee(s) to elect such replacement Nominee as herein provided), to
ensure the election to the Board of such replacement Nominee to fill the
unexpired term of the Nominee whom such new Nominee is replacing. If the members
of the Kelso Group shall fail to so notify the Board with respect to any Kelso
Nominee, the Board, in its sole discretion, may nominate any other person to
fill the vacancy. Any Kelso Nominee may be removed by the Kelso Group, except
that with respect to reasons other than for Cause (as defined in Section 8.2(e))
a Kelso Nominee nominated pursuant to Section 8.2(i) hereof may be removed prior
to an Elimination Event only if the holders of a majority of the outstanding
shares of Series B Preference Stock consent in writing to such removal (and no
meeting of stockholders need to be held to effect any such removal), and any
Bready Nominee may be removed by RLB, except that with respect to reasons other
than for Cause, a Bready Nominee nominated pursuant to Section 8.2(i) hereof may
be removed prior to an Elimination Event only if the holders of a majority of
the outstanding shares of Common Stock consent in writing to such removal (and
no meeting of stockholders need to be held to effect any such removal), and each
Stockholder hereby agrees to vote all of the shares of voting stock owned or
held of record by such Stockholder for, or to take all actions by written
consent in lieu of any such meeting, necessary to cause, any such removal.


          (d) If the Kelso Group so requests, each Stockholder hereby agrees to
vote all of the shares of voting stock owned or held of record by such
Stockholder for, or to take all actions by written consent in lieu of any such
meeting necessary to cause, the removal (with or without cause) of any director
designated by RLB and elected pursuant to Section 8.2 (other than Section
8.2(i)) if during such director's term as director, RLB ceases to own in excess
of 5% of the outstanding shares of Common Stock of the Company (such percentage
to be computed according to the Common Stock Computation).


          (e) Each Stockholder hereby agrees that any director shall be removed
with Cause only if the holders of a majority of the outstanding shares of voting
stock held by Stockholders consent in writing to such removal (and no meeting of
stockholders need to be held to effect any such removal); provided, however,
that with respect to any Independent director elected pursuant to Section 8.2(i)
hereof, such director may be removed for Cause only if the holders of a majority
of the outstanding shares of either Series B Preference Stock or Common Stock,
depending upon whether RLB or the Kelso Group nominated such director, consent
in writing to such removal (and no meeting of stockholders need to be held to
effect any such removal). Solely for the purposes of this Section 8.2(e),
"Cause" shall mean the commission by a director of an act of fraud or
embezzlement against the Company or any of its subsidiaries or a conviction for
a felony (or a plea of nolo contendere or guilty plea thereto) of such director.


          (f) In order to effectuate the provisions of this Article VIII, each
Stockholder hereby agrees that when any action or vote is required to be taken
by such Stockholder pursuant to this Agreement, such Stockholder shall use its
reasonable best efforts, if a special or annual meeting of stockholders of the
Company is not called, to execute or cause to be executed a consent in writing
in lieu of any such meetings pursuant to Section 228(a) of the General
Corporation Law of the State of Delaware to effectuate such stockholder action.


          (g) In order to effectuate the provisions of this Section 8.2 and in
addition to and not in lieu of Sections 8.2(a) through (f) hereof, the
Management Stockholders and Third Party Investors (and any of their respective
Permitted Transferees thereof which own Common Stock subject to this Agreement)
hereby grant to the Kelso Group a proxy to vote at any annual or special meeting
of stockholders all of the shares of voting stock owned or held of record by
such stockholder and subject to this Agreement solely for (i) the election of
all directors designated in accordance with Section 8.2(a) and Section 8.2(i)
and (ii) the removal of directors in accordance with Sections 8.2(c), 8.2(d) and
8.2(e).


          (h) With respect to any business combination, merger, consolidation,
stock swap or sale of all or substantially all of the assets of the Company or
similar transaction involving the Company, if the members of the Kelso Group so
direct and such transaction results in a Change in Control (as defined below),
then each of the Stockholders shall use its respective best efforts to vote in
favor of such proposed transaction all of the shares of Common Stock owned or
held of record by such Stockholder, at each regular or special meeting of the
stockholders of the Company called for the purpose of voting on such matter, or
in any written consent executed in lieu of such a meeting of stockholders, and
shall take all actions reasonably necessary, to ensure that all necessary
stockholder approvals for such transaction are obtained; provided that (A) the
conditions set forth in subclauses (i), (ii) and (iii) of the third to last
paragraph of Section 6.5(b) hereof are satisfied with respect to such
transaction and (B) such Stockholder is to receive the same type and amount of
consideration per share not less than that to be received by the members of the
Kelso Group and on terms and conditions (other than, in the case of members of
the Kelso Group, any management, advisory or transaction fees payable to them or
their affiliates) no less favorable to such Stockholders than the terms and
conditions to be received by the members of the Kelso Group in the transaction.


          (i) Notwithstanding anything herein to the contrary, until the
occurrence of the Elimination Event (as defined in the certificate of
designation with respect to the Series B Preference Stock (the "Nortek Holdings
COD")), the Stockholders agree and understand that (i) the Board of Directors
shall consist of five directors (or such other number of directors as is agreed
to between the Kelso Group and RLB), (ii) RLB, on behalf of the holders of
Common Stock, shall nominate 51% of the number of directors to be elected at any
meeting duly called to elect directors generally; provided, however, that if 51%
of such number of directors is not a whole number, then RLB shall be entitled to
nominate the next higher whole number of directors to be elected at such
meeting; provided further that at least one-third (or such next higher whole
number) of the number of such RLB nominated directors shall be Independent (as
defined in the Charter Amendment (as defined in the Recapitalization Agreement))
and any such Independent director nominated by RLB shall be subject to the
approval of the Kelso Group, such approval not to be unreasonably withheld,
(iii) the Kelso Group, on behalf of the holders of Series B Preference Stock,
shall be entitled to nominate the remaining directors to be elected at such
meeting for the election of directors generally; provided, however, that at
least one-half (or such next higher whole number) of the number of such Kelso
nominated directors shall be Independent and any such Independent director
nominated by the Kelso Group shall be subject to the approval of RLB, such
approval not to be unreasonably withheld, (iv) the parties hereto (including,
without limitation, the Company) shall take such actions as are necessary so
that the Board of Directors of Nortek is comprised entirely of the same
individuals as the Board of Directors of Nortek Holdings, (v) the Kelso Group or
RLB, as the case may be, shall inform the other party upon becoming aware that
their Independent director Nominee is not Independent; and (vi) if the Person
serving as an Independent Kelso Nominee or Independent Bready Nominee ceases to
be Independent of Kelso or RLB, as the case may be, during the time such Person
is serving as a director, then at the request of the other party, the Kelso
Group or RLB, as the case may be, shall reasonably promptly replace such Person
as a director with another nominee who satisfies any applicable independence
requirements. Upon the occurrence of an Elimination Event, this clause 8.2(i)
shall have no further force and effect and the provisions of Section 8.2(a) and
8.2(b) (other than the references to Section 8.2(i) therein) shall immediately
apply and each Stockholder agrees to take all actions necessary to cause the
Board of Directors to be constituted in accordance therewith at such time, and
from and after such time one of the Bready Nominees (selected by RLB prior
thereto, or if not so selected by RLB, such Bready Nominee that is Independent)
shall be deemed a Kelso Nominee for all purposes of this Agreement (including,
without limitation, for purposes of removal).


          (j) Whenever any Person is elected to the Board in accordance with
this Agreement, the parties hereto agree that they shall use their best efforts
to cause their Nominees on the Board to take such action, to the extent they are
reasonably able to do so, in connection with such election to avoid the
occurrence of a "Change of Control" under the Nortek Notes Indentures (as
defined in the Recapitalization Agreement).


ARTICLE IX

TERMINATION

          9.1     Cessation of Ownership of Company Stock. Any party to, or
Person who is subject to, this Agreement which ceases to own shares of Company
Stock or any interest therein shall cease to be a party to, or Person who is
subject to, this Agreement and thereafter shall have no rights or obligations
hereunder.


          9.2     Other Termination Events. Notwithstanding anything to the
contrary contained herein, every provision of this Agreement, other than the
provisions contained in Article VII and Section 10.4, shall terminate upon the
earlier of (i) the closing of an IPO and (ii) a Change in Control; provided,
however, that in the event that following any such Change in Control any
Stockholder (other than a Third Party Investor) continues to own in excess of
25% of the equity in the Company held by it immediately after the Closing (as
defined in the Recapitalization Agreement), such Stockholder shall continue to
have any rights it had prior to such Change in Control pursuant to Sections
6.5(a) and 6.5(b) hereof and such Sections shall survive such Change in Control
for so long as any such Stockholder continues to have such stated percentage of
equity in the Company held by it immediately after the Closing. For purposes of
this Agreement, a "Change in Control" shall mean the earlier to occur of (i)
such time as the Kelso Group, (A) no longer owns at least 25% of the shares of
Company Stock held by it immediately after Closing and (B) in the aggregate owns
a lesser number of shares of Company Stock than that of at least one other
stockholder and its affiliates of the Company or (ii) any business combination,
merger, consolidation, stock swap, stock sale or sale of all or substantially
all of the assets of the Company or similar transaction involving the Company in
which (A) the Stockholders cease to own 50% of either the outstanding voting
power and Company Stock of the Company or the surviving entity and (B) at least
one other stockholder and its affiliates of the Company owns in excess of 50% of
the number of outstanding shares of Company Stock held in the aggregate by the
Kelso Group.


ARTICLE X

MISCELLANEOUS PROVISIONS

          10.1     Stock Certificate Legend. A copy of this Agreement shall be
filed with the Secretary of the Company and kept with the records of the
Company. Each certificate representing shares of Company Stock owned by the
Stockholders shall bear upon its face the following legend:


  "THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND
MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED
OF UNLESS (A) IN COMPLIANCE WITH THE STOCKHOLDERS AGREEMENT, DATED AS OF JANUARY
9, 2003 AND (B) UNTIL REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL TO THE HOLDER, WHICH
COUNSEL MUST BE, AND THE FORM AND SUBSTANCE OF WHICH OPINION ARE, SATISFACTORY
TO THE ISSUER, SUCH OFFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR IS OTHERWISE IN COMPLIANCE WITH
THE ACT AND SUCH LAWS."

 


          All Stockholders shall be bound by the requirements of such legend to
the extent that such legend is applicable. Upon a registration under the Act of
any shares of Company Stock or sale of any shares of Company Stock pursuant to
Rule 144 or any other exemption from registration where the removal of the
legend is appropriate, the certificate representing such shares shall be
replaced, at the expense of the Company, with certificates not bearing the
legend required by this Section 10.1.


          10.2     Option Plan. If the Company establishes a stock option plan
(the "Option Plan") the Company shall have the right, but not the obligation, to
require that optionees thereunder be required to become parties to this
Agreement upon exercise of options granted thereunder and that they will be
"Management Stockholders" hereunder with respect to such shares.


          10.3     New Management Stockholders. Each of the Stockholders hereby
agrees that the Company may require that any employee of the Company or any of
its subsidiaries who after the date of this Agreement is offered shares of
Company Stock or employee stock options shall, as a condition precedent to the
acquisition of such shares of Company Stock or options, become a party to this
Agreement by executing the same and delivering it to the Company at its address
specified in Section 10.14. Upon such execution and delivery, such employee
shall be a "Management Stockholder" for all purposes of this Agreement.


          10.4     Fee. The parties hereto acknowledge and agree that at the
Closing Kelso will be paid a fee of $10.5 million and that the Company and Kelso
will enter into a financial advisory agreement and related indemnification
agreement (which agreements may be amended from time to time in accordance with
Section 10.5 hereof to the extent applicable) pursuant to which Kelso will
provide financial advisory services to the Company for an annual fee of $1.5
million for each year following the Closing until the Company and Kelso mutually
agree to terminate or amend such arrangement (it being understood that any
amendment to such arrangement shall be subject to the approval requirements of
Section 10.5 hereof).


          10.5     Certain Transactions. The Kelso Group agrees that, except as
contemplated hereby or by the Recapitalization Agreement or by any of the other
agreements contemplated hereby or thereby, during such time as RLB owns in
excess of 5% of the outstanding shares of Common Stock of the Company (such
percentage to be computed according to the Common Stock Computation), without
the prior approval of either (i) RLB or (ii) a majority of the members of the
Board who are not officers, directors (excluding outside directors of portfolio
companies) or employees of Kelso or any of its affiliates, the Company shall not
(x) effect any transactions between the Company and any member of the Kelso
Group or any of their affiliates, (y) Transfer any equity securities of any
subsidiary of the Company to any member of the Kelso Group or any of their
affiliates, or (z) Transfer any assets of the Company or any subsidiary of the
Company to any member of the Kelso Group or any of their affiliates, other than,
in any case of clauses (x) and (z), purchases and sales of inventory in the
ordinary course of business and other customary commercial transactions on an
arms' length basis involving portfolio companies of Kelso and its affiliated
investment funds.


          10.6     No Other Arrangements or Agreements. Except for the Voting
Agreement and the Exchange Agreements (each as defined in the Recapitalization
Agreement), each Management Stockholder hereby represents and warrants to each
other Stockholder that, except, if applicable, for any option plan of the
Company and the written options issued thereunder, he has not entered into or
agreed to be bound by any other arrangements or agreements of any kind with any
other party with respect to the shares of Company Stock, including, but not
limited to, arrangements or agreements with respect to the acquisition,
disposition or voting of shares of Company Stock (whether or not such agreements
and arrangements are with the Company, other Stockholders or holders of Company
Stock that are not parties to this Agreement). Except for the Voting Agreement
and the Exchange Agreements, each of the members of the Kelso Group and each
other Stockholder represents and warrants to each other Stockholder that it has
not entered into or agreed to be bound by any voting agreements with respect to
its shares of Company Stock.


          10.7     Amendment and Modification. This Agreement may be amended,
modified or supplemented only with the written consent of (i) the Kelso Group
and (ii) if such amendment modifies (A) any provision of this Agreement (x) in a
manner substantially adverse to the Management Stockholders, the Stockholders
owning a majority of the outstanding Common Stock (such percentage to be
computed according to the Common Stock Computation) owned by all Management
Stockholders and (y) in a manner substantially adverse to the Third Party
Investors, the Stockholders owning a majority of the outstanding Common Stock
(such percentage to be computed according to the Common Stock Computation) owned
by all Third Party Investors or (B) any other Section of this Agreement, the
Company and Stockholders owning a majority of the outstanding Company Stock.
Notwithstanding anything to the contrary herein, the Kelso Group may add any
additional third party to this Agreement or eliminate any such additional third
party from this Agreement as the Kelso Group sees fit, subject to the consent of
such affected party; provided, however, that each member of the Kelso Group that
owns capital stock of the Company or any interest therein shall be at all times
party to this Agreement. Upon receipt of the consents required by this Section
10.7, the Company shall notify all Stockholders promptly after such amendment,
modification or supplement shall take effect.


          10.8     Assignment. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns; provided, however, that none of
the Company, the Third Party Investors or any Management Stockholder shall
assign any of its rights or obligations pursuant to this Agreement without the
prior written consent of the Kelso Group and, for so long as the Management
Stockholders own in excess of 5% of the outstanding shares of Common Stock of
the Company (such percentage to be computed according to the Common Stock
Computation), the members of the Kelso Group shall not assign its rights or
obligations pursuant to this Agreement, other than to its Permitted Transferees
and to persons who agree to be bound by this Agreement, without the prior
written consent of the Management Stockholders owning a majority of the Company
Stock owned by all Management Stockholders at such time calculated using the
Common Stock Computation. In the case of Permitted Transferees, third parties
and Involuntary Transferees, such Permitted Transferees, third parties or
Involuntary Transferees, as the case may be, shall be deemed the Stockholder
hereunder for purposes of obtaining the benefits or enforcing the rights of such
Stockholder hereunder; provided, however, that no Permitted Transferee, third
party or Involuntary Transferee, as the case may be, shall derive any rights
under this Agreement unless and until such Permitted Transferee, third party or
Involuntary Transferee, as the case may be, has delivered to the Company a valid
undertaking to become, and becomes, bound by the terms of this Agreement to
which the transferring Stockholder is subject.


          10.9     Recapitalizations, Exchanges, etc. Affecting the Company
Stock. Except as otherwise provided herein, the provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the shares
of Company Stock and (ii) any and all shares of capital stock of the Company or
any successor or assign of the Company (whether by merger, consolidation, sale
of assets or otherwise), which may be issued in respect of, in exchange for, or
in substitution for the shares of Company Stock by reason of any stock dividend,
split, reverse split, combination, recapitalization, reclassification, merger,
consolidation or otherwise. Except as otherwise provided herein, this Agreement
is not intended to confer upon any person, except for the parties hereto, any
rights or remedies hereunder.


          10.10     Transfer of Company Stock. If at any time the Company
purchases any shares of Company Stock pursuant to this Agreement, the Company
may pay the purchase price determined under this Agreement for the shares of
Company Stock it purchases by wire transfer of funds or Company check in the
amount of the purchase price, and upon receipt of payment of such purchase price
or, pursuant to Section 2.3, Section 3.3 or Article V, any portion thereof, the
selling Stockholder shall deliver to the Company the certificates representing
the number of shares of Company Stock being purchased in a form suitable for
transfer, duly endorsed in blank, and free and clear of any lien, claim or
encumbrance. In the event that any Stockholder refuses or otherwise fails to
deliver, in accordance with the preceding sentence, certificates representing
the number of shares of Company Stock being purchased, the shares of Company
Stock purchased from such Stockholder shall (notwithstanding such refusal or
failure) be deemed, upon receipt by such Stockholder of the purchase price
therefor, to not be outstanding for any purposes. Notwithstanding anything in
this Agreement to the contrary, the Company shall not be required to make any
payment for shares of Company Stock purchased hereunder until delivery to it of
the certificates representing such shares. If the Company is purchasing less
than all the shares of Company Stock represented by a single certificate, the
Company, after making such purchase, shall deliver to the selling Stockholder a
certificate for any unpurchased shares of Company Stock.


          10.11     Further Assurances. Each party hereto or Person subject
hereto shall do and perform or cause to be done and performed all such further
acts and things and shall execute and deliver all such other agreements,
certificates, instruments and documents as any other party hereto or Person
subject hereto may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


          10.12     Governing Law. This Agreement and the rights and obligations
of the parties hereunder and the persons subject hereto shall be governed by,
and construed and interpreted in accordance with, the law of the State of
Delaware, without giving effect to the choice of law principles thereof.


          10.13     Invalidity of Provision. The invalidity or unenforceability
of any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction.


          10.14     Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement to any
party hereunder shall be in writing and deemed given upon (i) receipt, when
delivered via personal delivery, (ii) transmitter's confirmation of a receipt of
a facsimile transmission, when delivered via such transmittal, (iii) confirmed
delivery by a standard overnight carrier or (iv) receipt, as evidenced by
certification or registration, when mailed in the United States by certified or
registered mail at the following addresses (or at such other address for a party
as shall be specified by notice given hereunder):


  (a)

If to the Company, to it at:


 

Nortek Holdings, Inc.
50 Kennedy Plaza
Providence, RI 02903
Attention: Kevin W. Donnelly and Richard L. Bready
Telephone: 401-751-1600
Facsimile: 401-751-4610


 

with a copy to:


 

Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors, II
Telephone: (212) 751-3939
Facsimile: (212) 223-2379


  (b)

If to a Management Stockholder, as listed on the signature page hereto, or, if
not so listed, to it at its address as reflected in the stock records of the
Company, or as such Management Stockholder shall designate to the Company in
writing, with a copy to Kelso at its address indicated below (provided that any
such designation shall be effective only upon receipt thereof).


  (c)

If to a member of the Kelso Group, to it at:


 

c/o Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors, II
Telephone: (212) 751-3939
Facsimile: (212) 223-2379


  (d)

If to a Third Party Investor, as listed on the signature page hereto, or, if not
so listed, to it at its address as reflected in the stock records of the
Company, or as such Third Party Investor shall designate to the Company in
writing, with a copy to Kelso at its address indicated above (provided that any
such designation shall be effective only upon receipt thereof).


          10.15     Headings; Execution in Counterparts. The headings and
captions contained herein are for convenience and shall not control or affect
the meaning or construction of any provision hereof. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and which together shall constitute one and the same instrument.


          10.16     Entire Agreement; Effect on Certain Other Agreements. This
Agreement, the Registration Rights Agreement, the Option Plan, the RLB
Employment Agreement, the Preemptive Rights Agreement, the Holding Company
Merger Agreement, the employment agreement by and between Kevin Donnelly and the
Company, dated January 9, 2003, the employment agreement by and between Almon
Hall and the Company, dated January 9, 2003, the Exchange Agreements (each, if
not defined herein, as defined in the Recapitalization Agreement) with the
Company entered into by the Management Stockholders, embody the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings relating to the shares of Company Stock,
other than those expressly set forth or referred to herein, in the Registration
Rights Agreement, or in any Exchange Agreements with the Company or any option
plan of the Company or any written option issued thereunder. This Agreement
supersedes all prior agreements and understandings among the parties with
respect to such subject matter.


          10.17     Injunctive Relief. The shares of Company Stock cannot
readily be purchased or sold in the open market, and for that reason, among
others, the Company and the Stockholders shall be irreparably damaged in the
event this Agreement is not specifically enforced. Each of the parties therefore
agrees that in the event of a breach of any provision of this Agreement, the
aggrieved party may elect to institute and prosecute proceedings in any court of
competent jurisdiction to enforce specific performance or to enjoin the
continuing breach of this Agreement. Such remedies shall, however, be cumulative
and not exclusive, and shall be in addition to any other remedy which the
Company or the Stockholders may have. Each Stockholder hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts in New
York and Delaware for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the subject matter hereof. Each
Stockholder hereby consents to service of process by mail made in accordance
with Section 10.14.


          10.18     Attorneys' Fees. If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover such reasonable attorneys' fees and other
costs incurred in that action or proceeding, in addition to any other relief to
which it or they may be entitled, as may be ordered in connection with such
proceeding.


          10.19     Third Party Beneficiaries. The headings and captions
contained herein are for convenience of reference only and shall not control or
affect the meaning or construction of any provisions hereof. Except as otherwise
expressly provided herein, the covenants, agreements and other provisions
contained in this Agreement are for the sole benefit of the parties hereto and
their permitted successors and assigns, and they shall not be construed as
conferring, and are not intended to confer, any rights, remedies or other
benefits hereunder on any other persons. Neither this Agreement nor any purchase
or sale of Company Stock shall create, or be construed or deemed to create, any
right of employment in favor of a Management Stockholder or any other person by
the Company or any subsidiary of the Company.


          10.20     Sales to Competitors. Notwithstanding anything to the
contrary in this Agreement (other than Section 6.5(a) and 6.5(b)), the Third
Party Investors may not, without the prior written consent of the Kelso Group
and the Company, Transfer any shares of Company Stock that the Third Party
Investors beneficially own to any Person that competes with or is engaged in any
lines of business of the Company whether or not so competing or engaged in the
same geographic area as the Company.


          10.21     Improper Transfer. Any attempt to Transfer any shares of
Company Stock not in material compliance with this Agreement shall be null and
void and neither the Company nor any transfer agent shall give any effect in the
Company's stock records to such attempted Transfer.


          10.22     Third Party Investors. Each of the Stockholders hereby
agrees that the Company may require that any party, other than an employee of
the Company or any of its subsidiaries (who is dealt with in Section 10.3), who
immediately prior to or substantially contemporaneously with the Closing
purchases shares of Company Stock (or shares which were converted into Company
Stock in the Transactions), shall become a party to this Agreement by executing
the same and delivering it to the Company at its address specified in Section
10.14. For all purposes of this Agreement, upon such execution and delivery,
such party shall be deemed to be a "Third Party Investor" and collectively, with
other similar persons, the "Third Party Investors."


          10.23     Persons. For all purposes of this Agreement, "Person" means
an individual, corporation, partnership, limited liability partnership, limited
liability company, association, trust or any unincorporated organization.


          10.24     Options. Except as otherwise expressly provided herein, any
Management Stockholder who owns any options to acquire Company Stock will not
have any rights or obligations with respect thereto under this Agreement prior
to the exercise of such options.


          10.25     Freeman. The Stockholders hereby agree that any obligations,
if any, arising out of the letter from the Freeman Group, Ltd., dated May 22,
2001 (the "Freeman Letter") or any matter to which the Freeman Letter refers
shall be obligations solely of the Company and Nortek and that RLB shall have no
responsibility therefor. The Stockholders further agree that they will not
assert any claim or bring any suit against RLB with respect to any obligations,
if any, of the Company or Nortek arising out of the Freeman Letter or any matter
to which the Freeman Letter refers. The Company and Nortek, jointly and
severally, agree to indemnify and hold RLB harmless from any and all claims,
liabilities, losses, damages, expenses, amounts paid in settlement and any and
all other amounts incurred or payable by RLB or on RLB's behalf in connection
with or arising out of the Freeman Letter or any matter to which the Freeman
Letter refers. The Company and Nortek, jointly and severally, agree to advance
expenses to RLB upon demand in connection with RLB's investigation and defense
of any matter with respect to which RLB is entitled to indemnification as
provided in this Section 10.25.


          10.26     Other Agreements. Nothing in this Agreement shall limit the
ability of the Company to enter into any agreement with any Management
Stockholder or any other employee with respect to the purchase and/or sale of
the shares of Company Stock and/or options exercisable into Company Stock on
terms different than as set forth in this Agreement.


          10.27     Company Stock. All references herein to a number or
percentage of shares of Common Stock or Company Stock held by a Person shall be
calculated by treating the shares of Common Stock underlying all shares of
Series B Preference Stock as being outstanding (regardless of whether such
shares could be converted into Common Stock at such time) other than for
purposes of Article VIII hereto.


          10.28     Stock Option Plan; Certificate of Incorporation. Each
Stockholder agrees to vote all of the shares of voting stock owned or held of
record by such Stockholder for, or to take all actions by written consent in
lieu of any such meeting necessary to cause, (i) the approval of the 2002 Stock
Option Plan, (ii) the amendment of the amended and restated certificate of
incorporation of the Company to eliminate Article Tenth, Article Eleventh, and
Article Fourteenth thereof.


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.


 

NORTEK HOLDINGS, INC.


 

By:  /s/ Richard L. Bready     
Name: Richard L. Bready
Title: Chairman


 

NORTEK, INC.


 

By:  /s/ Richard L. Bready     
Name: Richard L. Bready
Title: Chairman


 

KELSO INVESTMENT ASSOCIATES VI, L.P.


 

By: Kelso GP VI, LLC, its General Partner


 

By:  /s/ Philip E. Berney       
Name: Philip E. Berney
Title: Managing Member


 

KEP VI, LLC


 

By:  /s/ Philip E. Berney       
Name: Philip E. Berney
Title: Managing Member


 

KELSO NORTEK INVESTORS, LLC


 

By: Kelso GP VI, LLC, its Managing Member


 

By:  /s/ Philip E. Berney       
Name: Philip E. Berney
Title: Managing Member


Management Stockholders


By: /s/ Richard L. Bready
Name: Richard L. Bready


By: /s/ Almon C. Hall
Name: Almon C. Hall


By: /s/ Edward J. Cooney
Name: Edward J. Cooney


By: /s/ Kevin W. Donnelly
Name: Kevin W. Donnelly


By: /s/ Bruce E. Fleming
Name: Bruce E. Fleming


By: /s/ Robert E.G. Ractliffe
Name: Robert E.G. Ractliffe


By: /s/ David J. Lagrand
Name: David J. Lagrand


By: /s/ Lee D. Meyer
Name: Lee D. Meyer


By: /s/ David J. Huntley
Name: David J. Huntley


By: /s/ Grant D. Rummell
Name: Grant D. Rummell


By: /s/ David B. Hiley
Name: David B. Hiley


By: /s/ Sham S. Ahmed
Name: Sham S. Ahmed


By: /s/ Michael H. Botelho
Name: Michael H. Botelho


By: /s/ Bradley J. Campbell
Name: Bradley J. Campbell


By: /s/ John T. Forbis
Name: John T. Forbis


By: /s/ William C. Kormeier
Name: William C. Kormeier


By: /s/ Theodore F. Martin
Name: Theodore F. Martin


By: /s/ Joseph M. McHugh
Name: Joseph M. McHugh


By: /s/ Michael T. Nix
Name: Michael T. Nix


By: __________________
Name: Delroy J. Richter


By: /s/ Michael J. Sharon
Name: Michael J. Sharon


By: /s/ Dan C. Stottlemyre
Name: Dan C. Stottlemyre


By: /s/ Philip R. Strauss
Name: Philip R. Strauss


By: /s/ James J. Zingg
Name: James J. Zingg


By: /s/ George A. Halko
Name: George A. Halko


Third Party Investors


MAGNETITE ASSET INVESTORS III L.L.C.

By: BLACKROCK FINANCIAL MANAGEMENT, INC.
As Managing Member


By:  /s/ Dennis M. Schaney
Name: Dennis M. Schaney


RGIP, LLC


By:  /s/ Bradford R. Malt
Name: Bradford R. Malt


DAROTH INVESTORS LLC


By:  /s/ Peter H. Rothschild
Name: Peter H. Rothschild


Schedule of Management Stockholders


Richard L. Bready
Almon C. Hall
Edward J. Cooney
Kevin W. Donnelly
Bruce E. Fleming
Robert E.G. Ractliffe
David J. Lagrand
Lee D. Meyer
David J. Huntley
Grant D. Rummell
David B. Hiley
Sham S. Ahmed
Michael H. Botelho
Bradley J. Campbell
John T. Forbis
William C. Kormeier
Theodore F. Martin
Joseph M. McHugh
Michael T. Nix
Delroy J. Richter
Michael J. Sharon
Dan C. Stottlemyre
Philip R. Strauss
James J. Zingg
George A. Halko


Additional Management Stockholder Signature Page


          The undersigned, by its signature below hereby becomes a party to the
Stockholders Agreement, dated as of January 9, 2003, among Nortek Holdings, Inc.
and certain of its stockholders (the "Stockholders Agreement") pursuant to
Section 10.3 thereof and agrees to be bound by the terms of the Stockholders
Agreement and, for all purposes thereof, to be a "Management Stockholder".


          IN WITNESS WHEREOF, the undersigned has executed this instrument as of
the day of , 2003.


 

_______________________________________
Signature



_______________________________________
Print Name


Exhibit B


          For purposes of this Agreement, the shares of Common Stock and options
to acquire Common Stock that are owned by the Management Stockholders that are
not subject to the provisions of Article II and Article III hereof are as
follows: (1) shares of Common Stock issued in respect of shares of capital stock
of the Company which were "rolled over" by such Management Stockholders in the
Transactions (as defined in the Recapitalization Agreement); (2) options to
acquire shares of Common Stock issued in such Management Stockholders in the
Transactions; and (3) options to acquire shares of Common Stock granted to a
Management Stockholder on or after the date of this Agreement (other than
options referred to in clause (2) above), but only if the aggregate amount of
such new options granted to such Management Stockholder are options to acquire
in excess of 25,000 (subject to appropriate adjustment in the event of any stock
dividend or any stock split or combination) shares of Common Stock.
